EXHIBIT 10.1

2013 PEPSICO ANNUAL LONG-TERM INCENTIVE AWARD

PEPSICO EQUITY PERFORMANCE UNITS / LONG-TERM CASH AWARD

TERMS AND CONDITIONS

These Terms and Conditions shall constitute an agreement (this “Agreement”),
effective as of March 1, 2013 (the “Grant Date”), by and between PepsiCo, Inc.,
a North Carolina corporation having its principal office at 700 Anderson Hill
Road, Purchase, New York 10577 (“PepsiCo,” and with its divisions and direct and
indirect subsidiaries, the “Company”), and you (the “Participant”).

W I T N E S S E T H:

WHEREAS, the Board of Directors and shareholders of PepsiCo have approved the
PepsiCo, Inc. 2007 Long-Term Incentive Plan (the “Plan”), for the purposes and
subject to the provisions set forth in the Plan; and

WHEREAS, pursuant to the authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of PepsiCo (the “Committee”), at a meeting
held on or prior to the Grant Date, duly authorized the grant to the Participant
of PepsiCo equity performance units (“PEPunits”) and a long-term cash award
(“LTC Award”) each with a March 1, 2013 Grant Date and in the respective amounts
set forth in the award summary provided to the Participant by the Plan’s service
provider (the “Award Summary”); and

WHEREAS, awards granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine.

NOW, THEREFORE, it is mutually agreed as follows:

A. Terms and Conditions Applicable to PEPunits. These terms and conditions shall
apply with respect to the PEPunits with a March 1, 2013 Grant Date granted to
the Participant as indicated on the Award Summary.

1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and conditions set forth herein, a
target number of PEPunits as indicated on the Award Summary. All PEPunits
granted hereunder are intended to be Performance Awards (as defined in the Plan)
that satisfy the conditions for the Performance-Based Exception (as defined in
the Plan) under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”).

2. Vesting and Payment. PEPunits may only vest while the Participant is actively
employed by the Company. Subject to Paragraphs A.3 and A.4 below, the PEPunits
earned in accordance with Paragraph A.3 shall vest on March 1, 2016 (the
“Vesting Date”) and be paid as soon as practicable after such date (the “Payment
Date”). PEPunits that become earned and payable shall be settled in shares of
PepsiCo Common Stock, with the Participant receiving one share of PepsiCo Common
Stock for each PEPunit earned. No fractional shares shall be delivered under
this Agreement, and any fractional share that may be payable shall be rounded to
the nearest whole share. Any amount that the Company may be required to withhold
upon the settlement of PEPunits in respect of applicable foreign, federal
(including FICA), state and local taxes, must be



--------------------------------------------------------------------------------

paid in full at the time of the issuance of shares. Unless the Participant makes
other arrangements to satisfy this withholding obligation in accordance with
procedures approved by the Company in its discretion, the Company will withhold
shares to satisfy the required withholding obligation related to the settlement
of PEPunits.

3. Earning and Forfeiture of PEPunits. Subject to the terms and conditions set
forth herein, the number of PEPunits that are earned with respect to the
2013-2015 three year performance period (the “Performance Period,” which shall
constitute a “Performance Period” as defined in the Plan) shall equal the
product of (i) the target number of PEPunits set forth in the Award Summary, and
(ii) the sum of (a) the Absolute Stock Price Adjustment and (b) the Relative TSR
Adjustment, which, for the avoidance of doubt, may be positive or negative.

(a) Absolute Stock Price Adjustment. The Absolute Stock Price Adjustment shall
equal the Premium Stock Factor minus 1. The Absolute Stock Price Adjustment
shall be rounded to the second decimal and shall be applied in accordance with a
performance scale established by the Committee and communicated to the
Participant, subject to the following limitations: (i) under no circumstances
shall the Absolute Stock Price Adjustment exceed 1.5; and (ii) if the Stock
Price Return declines by 10% or more, the Absolute Stock Price Adjustment shall
equal zero (0).

(b) Relative TSR Adjustment. The Relative TSR Adjustment shall increase or
decrease the Absolute Stock Price Adjustment, and shall be determined based on
the percentile ranking of PepsiCo’s total shareholder return for the Performance
Period relative to an index of peer companies selected by the Committee,
calculated in accordance with the method established by the Committee (“Relative
TSR”). The Relative TSR Adjustment shall be rounded to the second decimal and
subject to the following limitations: (i) if Relative TSR is greater than or
equal to the 75th percentile, the Relative TSR Adjustment shall increase the
Absolute Stock Price Adjustment by 0.25, but not above 1.75; and (ii) if
Relative TSR is less than or equal to the 25th percentile, the Relative TSR
Adjustment shall decrease the Absolute Stock Price Adjustment by 0.25, but not
below zero (0). The Relative TSR Adjustment for Relative TSR performance between
the levels identified in the preceding sentence shall be determined by
straight-line interpolation.

(c) Notwithstanding the achievement of any performance targets established under
Paragraphs A.3(a) and (b) above, no PEPunits shall vest or become payable if
(a) the Stock Price Return declines by 10% or more; and (b) Relative TSR is less
than or equal to the 50th percentile relative to the index of peer companies
selected by the Committee pursuant to Paragraph A.3(b).

(d) In addition, for any PEPunits to vest or become payable the Committee must
determine that the minimum level of performance established by the Committee
with respect to a Performance Measure (as defined in the Plan) selected by the
Committee for the Performance Period, and communicated to the Participant, has
been met. If the Committee determines that the minimum level of performance has
not been met, then no PEPunits held by any such Participant shall vest or become
payable, and such PEPunits shall be forfeited and cancelled.

Notwithstanding the level of performance achieved with respect to such
Performance Measure, the Committee has the discretion to reduce the number of
PEPunits earned to reflect the level of performance achieved with respect to the
performance targets established under Paragraphs A.3(a) and (b), above. The
Committee’s right to exercise this discretion with respect to the number of
PEPunits earned shall continue until the date on which the PEPunits are paid to
the Participant.



--------------------------------------------------------------------------------

Any PEPunits that are not earned in accordance with this Paragraph A.3 shall be
forfeited and cancelled. Except in the case of death or Total Disability, the
PEPunits for which a Participant has satisfied the performance criteria will be
payable in one payment as soon as practicable after March 1, 2016.

4. Effect of Termination of Employment, Retirement, Death and Total Disability.

(a) Termination of Employment. PEPunits may vest and become payable only while
the Participant is actively employed by the Company. Thus, vesting ceases upon
the termination of the Participant’s active employment with the Company. Subject
to subparagraphs 4(b), 4(c) and 4(d), all unvested PEPunits shall automatically
be forfeited and cancelled upon the date that the Participant’s active
employment with the Company terminates regardless of whether any such PEPunits
have previously been earned in accordance with Paragraph A.3 above. An
authorized severance leave of absence will not be treated as active employment,
and, as a result, the vesting of PEPunits will not be extended by any such
period.

(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date by reason of the Participant’s Retirement prior to attaining
at least age 62, then a whole number of the target PEPunits granted hereunder
shall vest on the Participant’s last day of active employment with the Company,
with such number determined in proportion to the Participant’s active service
(measured in calendar days) during the period commencing on the Grant Date and
ending on the Vesting Date (the “Vesting Period”). All PEPunits that vest in
accordance with the foregoing sentence shall remain subject to the earning and
forfeiture provisions of Paragraphs A.2 and A.3.

(c) Retirement on or After Age 62. If the Participant’s employment terminates by
reason of the Participant’s Retirement after attaining at least age 62, then the
PEPunits granted hereunder shall become fully vested on the Participant’s last
day of active employment with the Company. All such vested PEPunits shall remain
subject to the earning and forfeiture provisions of Paragraphs A.2 and A.3.

(d) Death or Total Disability. If the Participant’s employment terminates by
reason of death or Total Disability, then the target number of PEPunits set
forth in the Award Summary shall become fully vested on the Participant’s last
day of active employment with the Company (which, for purposes of Total
Disability, means the effective date of Total Disability), and shall be paid as
soon as practicable following the date of termination.

(e) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity and such transfer is arranged and approved by PepsiCo, the
PEPunits shall continue to vest (and their time of payment shall be determined)
after such transfer by treating the Participant’s employment with the Related
Entity as employment with the Company for purposes of this Agreement. All such
PEPunits shall remain subject to the earning and forfeiture provisions of
Paragraphs A.2 and A.3.

5. No Rights as Shareholder. The Participant shall have no rights as a holder of
PepsiCo Common Stock with respect to the PEPunits granted hereunder unless and
until such PEPunits have been settled in shares of Common Stock that have been
registered in the Participant’s name as owner.



--------------------------------------------------------------------------------

B. Terms and Conditions Applicable to LTC Award. These terms and conditions
shall apply with respect to the LTC Award with a March 1, 2013 Grant Date
granted to the Participant as indicated on the Award Summary.

1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and conditions set forth herein, an LTC
Award in the target amount indicated on the Award Summary. The LTC Award granted
hereunder is intended to be a Performance Award (as defined in the Plan) that
satisfies the conditions for the Performance-Based Exception (as defined in the
Plan) under Code Section 162(m).

2. Vesting and Payment. The LTC Award may only vest while the Participant is
actively employed by the Company. Subject to Paragraphs B.3 and B.4 below, the
LTC Award earned in accordance with Paragraph B.3 shall vest on the Vesting Date
and be paid in cash as soon as practicable after such date (the “Payment Date”).
Any amount that the Company may be required to withhold upon the settlement of
the LTC Award in respect of applicable foreign, federal (including FICA), state
and local taxes, must be paid in full at the time of payment. Unless the
Participant makes other arrangements to satisfy this withholding obligation in
accordance with procedures approved by the Company in its discretion, the
Company will withhold a portion of the cash settlement amount of the LTC Award
sufficient to satisfy any related required withholding obligation.

3. Earning and Forfeiture of LTC Award. The Participant can earn a specified
percentage of the target amount of the LTC Award granted hereunder, determined
based on the achievement of performance targets, and in accordance with a
performance scale, established by the Committee. Any portion of the LTC Award
that is not earned in accordance with this Paragraph B.3 shall be forfeited and
cancelled. Subject to the terms and conditions set forth herein, the LTC Award
shall be earned as follows:

(a) One-half of the LTC Award shall be earned based on and subject to the level
of achievement with respect to a Performance Measure selected by the Committee
for the Performance Period pursuant to the performance scale established by the
Committee and communicated to the Participant. The Committee shall determine and
certify the results of the level of achievement of such target.

(b) One-half of the LTC Award shall be earned based on and subject to the level
of achievement with respect to a second Performance Measure selected by the
Committee for the Performance Period pursuant to the performance scale
established by the Committee and communicated to the Participant. The Committee
shall determine and certify the results of the level of achievement of such
target.

(c) Notwithstanding the achievement of any performance targets established under
Paragraphs B.3(a) and (b) above, for any amount of the LTC Award to vest or
become payable the Committee must determine that the minimum level of
performance established by the Committee with respect to a third Performance
Measure selected by the Committee for the Performance Period, and communicated
to the Participant, has been met. If the Committee determines that the minimum
level of performance has not been met, then no amount of the LTC Award held by
the Participant shall vest or become payable, and the LTC Award shall be
forfeited and cancelled.



--------------------------------------------------------------------------------

Notwithstanding the level of performance achieved with respect to such
Performance Measure, or the level of performance achieved with respect to the
performance targets established under Paragraphs B.3(a) and (b) above, the
Committee has the discretion to reduce the amount of the LTC Award to be paid.
The Committee’s right to exercise this discretion with respect to the earned
portion of the LTC Award shall continue until the date on which the LTC Award is
paid to the Participant. Except in the case of death or Total Disability, the
portion of the LTC Award with respect to which a Participant has satisfied the
performance criteria will be payable in one payment as soon as practicable after
March 1, 2016.

4. Effect of Termination of Employment, Retirement, Death and Total Disability.

(a) Termination of Employment. The LTC Award may vest and become payable only
while the Participant is actively employed by the Company. Thus, vesting ceases
upon the termination of the Participant’s active employment with the Company.
Subject to subparagraphs 4(b) and 4(c), any unvested portion of the LTC Award
shall automatically be forfeited and cancelled upon the date that the
Participant’s active employment with the Company terminates regardless of
whether any portion of such LTC Award has previously been earned in accordance
with Paragraph B.3 above. An authorized severance leave of absence will not be
treated as active employment, and, as a result, the vesting of any LTC Award
will not be extended by any such period.

(b) Retirement Prior to Age 62. If the Participant’s employment terminates prior
to the Vesting Date by reason of the Participant’s Retirement prior to attaining
at least age 62, then a portion of the target LTC Award granted hereunder shall
vest on the Participant’s last day of active employment with the Company, with
such number determined in proportion to the Participant’s active service
(measured in calendar days) during the Vesting Period. Any portion of an LTC
Award that vests in accordance with the foregoing sentence shall remain subject
to the earning and forfeiture provisions of Paragraphs B.2 and B.3 (with
subparagraphs 3(a) and 3(b) of Paragraph B each being applied to one half of the
LTC Award that vests in accordance with the foregoing sentence and with
subparagraph 3(c) being applied to such vested portion of the LTC Award).

(c) Retirement on or After Age 62. If the Participant’s employment terminates by
reason of the Participant’s Retirement after attaining at least age 62, then the
LTC Award granted hereunder shall become fully vested on the Participant’s last
day of active employment with the Company. Any such vested LTC Award shall
remain subject to the earning and forfeiture provisions of Paragraphs B.2 and
B.3.

(d) Death or Total Disability. If the Participant’s employment terminates by
reason of death or Total Disability, then the target amount of the LTC Award set
forth in the Award Summary shall become fully vested on the Participant’s last
day of active employment with the Company (which, for purposes of Total
Disability, means the effective date of Total Disability), and shall be paid as
soon as practicable following the date of termination.

(e) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity and such transfer is arranged and approved by PepsiCo, the LTC
Award shall continue to vest (and the time of payment shall be determined) after
such transfer by treating the Participant’s employment with the Related Entity
as employment with the Company for purposes of this Agreement. Any such LTC
Award shall remain subject to the earning and forfeiture provisions of
Paragraphs B.2 and B.3.



--------------------------------------------------------------------------------

C. Prohibited Conduct. In consideration of the Company disclosing and providing
access to Confidential Information, as more fully described in Paragraph C.2
below, after the date hereof, the grant by the Company of the PEPunits and the
LTC Award, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Participant and the Company,
intending to be legally bound, hereby agree as follows.

1. Non-Competition and Non-Solicitation. The Participant hereby covenants and
agrees that at all times during his or her employment with the Company and for a
period of twelve months after the termination of the Participant’s employment
with the Company for any reason whatsoever (including a termination due to the
Participant’s Retirement), he or she will not, without the prior written consent
of PepsiCo’s chief human resources officer or chief legal officer, either
directly or indirectly, for himself/herself or on behalf of or in conjunction
with any other person, partnership, corporation or other entity, engage in any
activities prohibited in the following Paragraphs C.1(a) through (c):

(a) The Participant shall not, in any country in which the Company operates,
accept any employment, assignment, position or responsibility, provide services
in any capacity, or acquire any ownership interest that involves the
Participant’s Participation in an entity that markets, sells, distributes or
produces Covered Products, unless such entity makes retail sales or consumes
Covered Products without in any way competing with the Company;

(b) With respect to Covered Products, the Participant shall not directly or
indirectly solicit for competitive business purposes any customer or Prospective
Customer of the Company called on, serviced by, or contacted by the Participant
in any capacity during his or her employment; or

(c) The Participant shall not in any way, directly or indirectly (including
through someone else acting on the Participant’s recommendation, suggestion,
identification or advice), solicit any Company employee to leave the Company’s
employment or to accept any position with any other entity.

Notwithstanding anything in this Paragraph C.1, the Participant shall not be
considered to be in violation of Paragraph C.1(a) solely by reason of owning,
directly or indirectly, up to five percent (5%) in the aggregate of any class of
securities of any publicly traded corporation engaged in the prohibited
activities described in Paragraph C.1(a).

2. Non-Disclosure. In order to assist the Participant with his or her duties,
the Company shall continue to provide the Participant with access to
confidential and proprietary operational information and other confidential
information that is either information not known by actual or potential
competitors, customers and third parties of the Company or is proprietary
information of the Company (“Confidential Information”). Such Confidential
Information shall include all non-public information the Participant acquired as
a result of his or her positions with the Company that might be of any value to
a competitor of the Company, or that might cause any economic loss or
substantial embarrassment to the Company or its customers, bottlers,
distributors or suppliers if used or disclosed. Examples of such Confidential
Information include, without limitation, non-public information about the
Company’s customers, suppliers, distributors and potential acquisition targets;
its business operations, structure and methods of operation; its product lines,
formulae and pricing; its processes, machines and inventions; its research and
know-how; its production techniques; its financial data; its advertising and
promotional ideas and strategy; information maintained in its computer systems;
devices, processes, compilations of information and records; and its plans and
strategies. The Participant agrees that such Confidential Information remains
confidential even if committed to the



--------------------------------------------------------------------------------

Participant’s memory. The Participant agrees, during the term of his or her
employment and at all times thereafter, not to use, divulge, or furnish or make
accessible to any third party, company, corporation or other organization
(including but not limited to, customers, competitors, or governmental
agencies), without the Company’s prior written consent, any Confidential
Information of the Company, except as necessary in his or her position with the
Company.

3. Return of Confidential Information and Company Property. The Participant
agrees that whenever the Participant’s employment with the Company ends for any
reason, (a) all documents containing or referring to the Company’s Confidential
Information as may be in the Participant’s possession, or over which the
Participant may have control, and all other property of the Company provided to
the Participant by the Company during the course of the Participant’s employment
with the Company will be returned by the Participant to the Company immediately,
with no request being required; and (b) all Company computer and
computer-related equipment and software, and all Company property, files,
records, documents, drawings, specifications, lists, equipment, and similar
items relating to the business of the Company, whether prepared by the
Participant or otherwise, coming into the Participant’s possession or control
during the course of his employment shall remain the exclusive property of the
Company, and shall be delivered by the Participant to the Company immediately,
with no request being required.

4. Misconduct. During the term of his or her employment with the Company, the
Participant shall not engage in any of the following acts that are considered to
be contrary to the Company’s best interests: (a) breaching any contract with or
violating any obligation to the Company, including the Company’s Code of
Conduct, Insider Trading Policy or any other written policies of the Company,
(b) unlawfully trading in the securities of PepsiCo or of any other company
based on information gained as a result of his or her employment with the
Company, (c) committing a felony or other serious crime, (d) engaging in any
activity that constitutes gross misconduct in the performance of his or her
employment duties or (e) engaging in any action that constitutes gross
negligence or misconduct and that causes or contributes to the need for an
accounting adjustment to PepsiCo’s financial results.

5. Reasonableness of Provisions. The Participant agrees that: (a) the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Paragraph C are
ancillary or a part of; (b) the consideration provided by the Company under this
Agreement is not illusory; (c) the restrictions contained in this Paragraph C
are necessary and reasonable for the protection of the legitimate business
interests and goodwill of the Company; and (d) the consideration given by the
Company under this Agreement, including, without limitation, the provision by
the Company of Confidential Information to the Participant, gives rise to the
Company’s interest in the covenants set forth in this Paragraph C.

6. Repayment and Forfeiture. The Participant specifically recognizes and affirms
that each of the covenants contained in Paragraphs C.1 through C.4 of this
Agreement is a material and important term of this Agreement that has induced
the Company to provide for the award of the PEPunits and the LTC Award granted
hereunder, the disclosure of Confidential Information referenced herein, and the
other promises made by the Company herein. The Participant further agrees that
in the event that (i) the Company determines that the Participant has breached
any term of Paragraphs C.1 through C.4 or (ii) all or any part of Paragraph C is
held or found invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction in an action between the Participant and the Company, in
addition to any other remedies at law or in equity the Company may have
available to it, the Company may in its sole discretion:

(a) cancel any unpaid PEPunits or any LTC Award granted hereunder; and

(b) require the Participant to pay to the Company the value (determined as of
the date paid) of any PEPunits and any portion of any LTC Award granted
hereunder that have been paid out.



--------------------------------------------------------------------------------

7. Equitable Relief. In the event the Company determines that the Participant
has breached or attempted or threatened to breach any term of Paragraph C, in
addition to any other remedies at law or in equity the Company may have
available to it, it is agreed that the Company shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without the necessity of (a) proving
irreparable harm, (b) establishing that monetary damages are inadequate or
(c) posting any bond with respect thereto) against the Participant prohibiting
such breach or attempted or threatened breach by proving only the existence of
such breach or attempted or threatened breach.

8. Extension of Restrictive Period. The Participant agrees that the period
during which the covenants contained in this Paragraph C shall be effective
shall be computed by excluding from such computation any time during which the
Participant is in violation of any provision of Paragraph C.

9. Acknowledgments. The Company and the Participant agree that it was their
intent to enter into a valid and enforceable agreement. The Participant and the
Company thereby acknowledge the reasonableness of the restrictions set forth in
Paragraph C, including the reasonableness of the geographic area, duration as to
time and scope of activity restrained. The Participant further acknowledges that
his or her skills are such that he or she can be gainfully employed in
noncompetitive employment and that the agreement not to compete will not prevent
him or her from earning a living. The Participant agrees that if any covenant
contained in Paragraph C of this Agreement is found by a court of competent
jurisdiction to contain limitations as to time, geographical area, or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographical area, and scope
of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill and other business interests
of the Company and to enforce the covenants as reformed.

10. Provisions Independent. The covenants on the part of the Participant in this
Paragraph C shall be construed as an agreement independent of any other
agreement, including any employee benefit agreement, and independent of any
other provision of this Agreement, and the existence of any claim or cause of
action of the Participant against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.

11. Notification of Subsequent Employer. The Participant agrees that the Company
may notify any person or entity employing the Participant or evidencing an
intention of employing the Participant of the existence and provisions of this
Agreement.

12. Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity as a result of actions by PepsiCo, any reference to “Company” in
this Paragraph C shall be deemed to refer to such Related Entity in addition to
the Company.



--------------------------------------------------------------------------------

D. Additional Terms and Conditions.

1. Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of PepsiCo Common Stock by reason of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination
or exchange of shares, spin-off or other similar corporate change, the Absolute
Stock Price Adjustment and the number and type of shares to which the PEPunits
held by the Participant relate shall be adjusted to such extent (if any),
determined to be appropriate and equitable by the Committee.

2. Nontransferability. Unless the Committee specifically determines otherwise:
(a) the PEPunits and LTC Award are personal to the Participant and (b) neither
the PEPunits nor the LTC Award shall be transferable or assignable, other than
in the case of the Participant’s death by will or the laws of descent and
distribution, and any such purported transfer or assignment shall be null and
void.

3. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Covered Products” means any product that falls into one or more of the
following categories, so long as the Company is producing, marketing, selling or
licensing such product anywhere in the world: beverages, including without
limitation carbonated soft drinks, tea, water, juice drinks, sports drinks,
coffee drinks, energy drinks and value added dairy drinks; juices and juice
products; dairy products; snacks, including salty snacks, sweet snacks, meat
snacks, granola and cereal bars, and cookies; hot cereals; pancake mixes;
value-added rice products; pancake syrup; value-added pasta products;
ready-to-eat cereals; dry pasta products; or any product or service that the
Participant had reason to know was under development by the Company during the
Participant’s employment with the Company.

(b) “Closing Price” of a share of PepsiCo Common Stock on any date shall mean an
amount equal to the closing sales price for a share of PepsiCo Common Stock as
reported on the composite tape for securities listed on the New York Stock
Exchange on the date in question (or if no sales of Common Stock were made on
said Exchange on such date, on the immediately preceding day on which sales were
made on such Exchange).

(c) “Participation” shall be construed broadly to include, without limitation:
(i) serving as a director, officer, employee consultant or contractor with
respect to such a business entity; (ii) providing input, advice, guidance or
suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces.

(d) The “Premium Stock Factor” shall equal twice the quotient obtained by
dividing (i) the average of the Closing Prices on all trading days occurring
during the 90 calendar day period prior to the Vesting Date by (ii) the product
of (a) the average of the Closing Prices on all trading days occurring during
the 90 calendar day period prior to the Grant Date and (b) 1.05n, where “n”
equals the number of years included in the Performance Period.

(e) “Prospective Customer” shall mean any individual or entity of which the
Participant has gained knowledge as a result of the Participant’s employment
with the Company and with which the Participant dealt with or had contact with
during the six (6) months preceding his or her termination of employment with
the Company.



--------------------------------------------------------------------------------

(f) “Related Entity” shall mean any entity (i) as to which PepsiCo directly or
indirectly owns 20% or more, but less than a majority, of the entity’s voting
securities, general partnership interests, or other voting or management rights
at the relevant time and (ii) which the Committee or its delegate deems in its
sole discretion to be a related entity at the relevant time.

(g) “Retirement” shall mean (i) early, normal or late retirement as used in the
U.S. pension plan of the Company in which the Participant participates (if any)
and for which the Participant is eligible pursuant to the terms of such plan or
(ii) termination of employment after attaining at least age 55 and completing at
least 10 years of service with the Company (or, if earlier, after attaining at
least age 65 and completing at least five years of service with the Company),
with the number of years of service completed by a Participant subject to clause
(ii) to be calculated in accordance with administrative procedures established
from time to time under the Plan.

(h) “Stock Price Return” shall equal the quotient obtained by dividing (i) the
positive or negative difference between (a) the average of the Closing Prices on
all trading days occurring during the 90 calendar day period prior to the
Vesting Date minus (b) the average of the Closing Prices on all trading days
occurring during the 90 calendar day period prior to the Grant Date; by (ii) the
average of the Closing Prices on all trading days occurring during the 90
calendar day period prior to the Vesting Date.

(i) “Total Disability” shall mean being considered totally disabled under the
PepsiCo Long-Term Disability Program (as amended and restated from time to
time), with such status having resulted in benefit payments from such plan or
another Company-sponsored disability plan and 12 months having elapsed since the
Participant was so considered to be disabled from the cause of the current
disability. The effective date of a Participant’s Total Disability shall be the
first day that all of the foregoing requirements are met.

4. Notices. Any notice to be given to PepsiCo in connection with the terms of
this Agreement shall be addressed to PepsiCo at 700 Anderson Hill Road,
Purchase, New York 10577, Attention: Senior Vice President, Total Rewards, or
such other address as PepsiCo may hereafter designate to the Participant. Any
such notice shall be deemed to have been duly given when personally delivered,
addressed as aforesaid, or when enclosed in a properly sealed envelope or
wrapper, addressed as aforesaid, and deposited, postage prepaid, with the
federal postal service.

5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any assignee or successor in interest to PepsiCo, whether by merger,
consolidation or the sale of all or substantially all of PepsiCo’s assets.
PepsiCo will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PepsiCo expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that PepsiCo would be required to
perform it if no such succession had taken place. This Agreement shall be
binding upon and inure to the benefit of the Participant or his or her legal
representative and any person to whom the PEPunits and LTC Award may be
transferred by will or the applicable laws of descent and distribution.

6. No Contract of Employment; Agreement’s Survival. This Agreement is not a
contract of employment. This Agreement does not impose on the Company any
obligation to retain the Participant in its employ and shall not interfere with
the ability of the Company to terminate the Participant’s employment
relationship at any time. This Agreement shall survive the termination of the
Participant’s employment for any reason. If an entity ceases to be a
majority-owned subsidiary of PepsiCo for purposes of Rule 12b-2 of the Exchange
Act or a Related Entity, such



--------------------------------------------------------------------------------

cessation shall, for purposes of this Agreement, be deemed to be a termination
of employment with the Company with respect to any Participant employed by such
entity, unless the Committee or its delegate determines otherwise in its sole
discretion.

7. Registration, Listing and Qualification of Shares. The Committee may require
that the Participant make such representations and agreements and furnish such
information as the Committee deems appropriate to assure compliance with or
exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.

8. Amendment; Waiver. The terms and conditions of this Agreement may be amended
in writing by the chief personnel officer or chief legal officer of PepsiCo (or
either of their delegates); provided, however, that (i) no such amendment shall
adversely affect the awards granted hereunder without the Participant’s written
consent (except to the extent the Committee reasonably determines that such
amendment is necessary or appropriate to comply with applicable law, including
the provisions of Code Section 409A and the regulations thereunder pertaining to
the deferral of compensation, or the rules and regulations of any stock exchange
on which PepsiCo Common Stock is listed or quoted); and (ii) the amendment must
be permitted under the Plan. The Company’s failure to insist upon strict
compliance with any provision of this Agreement or failure to exercise, or any
delay in exercising, any right, power or remedy under this Agreement shall not
be deemed to be a waiver of such provision or any such right, power or remedy
which the Board (as defined in the Plan), the Committee or the Company has under
this Agreement.

9. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.

10. Plan Controls. The PEPunits, the LTC Award and the terms and conditions set
forth herein are subject in all respects to the terms and conditions of the Plan
and any guidelines, policies or regulations which govern administration of the
Plan, which shall be controlling. The Committee reserves its rights to amend or
terminate the Plan at any time without the consent of the Participant; provided,
however, that PEPunits and LTC Awards outstanding under the Plan at the time of
such action shall not, without the Participant’s written consent, be adversely
affected thereby (except to the extent the Committee reasonably determines that
such amendment or termination is necessary or appropriate to comply with
applicable law, including the provisions of Code Section 409A and the
regulations thereunder pertaining to the deferral of compensation, or the rules
and regulations of any stock exchange on which PepsiCo Common Stock is listed or
quoted). All interpretations or determinations of the Committee or its delegate
shall be final, binding and conclusive upon the Participant (and his or her
legal representatives and any recipient of a transfer of the PEPunits or LTC
Award permitted by this Agreement) on any question arising hereunder or under
the Plan or other guidelines, policies or regulations which govern
administration of the Plan.

11. Participant Acknowledgements. By entering into this Agreement, the
Participant acknowledges and agrees that:

(a) the PEPunits and the LTC Award will be exclusively governed by the terms of
the Plan, including the right reserved by the Company to amend or cancel the
Plan at any time without the Company incurring liability to the Participant
(except for PEPunits and LTC Awards already granted under the Plan);



--------------------------------------------------------------------------------

(b) the Participant has been provided a copy of PepsiCo’s Prospectus relating to
the Plan, the PEPunits (and the shares covered thereby) and the LTC Award;

(c) PEPunits and LTC Awards are not a constituent part of the Participant’s
salary and that the Participant is not entitled, under the terms and conditions
of his/her employment, or by accepting or being awarded any PEPunits or LTC
Awards pursuant to this Agreement, to require options, performance stock units,
cash or other awards to be granted to him/her in the future under the Plan or
any other plan;

(d) upon payment of PEPunits or LTC Awards, the Participant will arrange for
payment to the Company an estimated amount to cover employee payroll taxes
resulting from such payment and/or, to the extent necessary, any balance may be
withheld from the Participant’s wages;

(e) benefits received under the Plan will be excluded from the calculation of
termination indemnities or other severance payments;

(f) in the event of termination of the Participant’s employment, a severance or
notice period to which the Participant may be entitled under local law and which
follows the date of termination specified in a notice of termination or other
document evidencing the termination of the Participant’s employment will not be
treated as active employment for purposes of this Agreement and, as a result,
vesting of unvested PEPunits or LTC Awards will not be extended by any such
period; and

(g) this Agreement will be interpreted and applied so that the PEPunits and the
LTC Award, to the extent possible, will not be subject to Code Section 409A. To
the extent such awards are subject to Code Section 409A because of the
Participant’s eligibility for Retirement, then payments limited to the earliest
permissible payment date under Code Section 409A shall be made following a
Change in Control only (i) upon a Change in Control if it qualifies under Code
Section 409A(a)(2)(A)(v) (a “409A CIC”), and (ii) upon a termination of
employment if it occurs after a 409A CIC and it constitutes a Section 409A
separation from service (and in this case, the six-month delay of Code
Section 409A(a)(2)(B)(i) shall apply to “specified employees,” determined under
the default rules of Section 409A or such other rules as apply generally under
the Company’s Section 409A plans). Notwithstanding any other provision of this
Agreement, this Agreement will be modified to the extent the Committee
reasonably determines is necessary or appropriate for such PEPunits or LTC
Awards to comply with Code Section 409A.

12. Right of Set-Off. The Participant agrees, in the event that the Company in
its reasonable judgment determines that the Participant owes the Company any
amount due to any loan, note, obligation or indebtedness, including but not
limited to amounts owed to the Company pursuant to the Company’s tax
equalization program or the Company’s policies with respect to travel and
business expenses, and if the Participant has not satisfied such obligation(s),
then the Company may instruct the plan administrator to withhold and/or sell
shares of PepsiCo Common Stock acquired by the Participant upon settlement of
the PEPunits (to the extent such PEPunits are not subject to Code Section 409A),
or the Company may deduct funds equal to the amount of such obligation from
other funds due to the Participant from the Company (including with respect to
any LTC Award) to the maximum extent permitted by Code Section 409A.



--------------------------------------------------------------------------------

13. Electronic Delivery and Acceptance. The Participant hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents. The Participant hereby consents to any and
all procedures that the Company has established or may establish for an
electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature. Participant consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan,
including any program adopted under the Plan.

14. Data Privacy. Participant hereby acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Paragraph D.14. Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect Participant’s ability to participate in the Plan. The Company
and Participant’s employer hold certain personal information about Participant,
that may include his/her name, home address and telephone number, date of birth,
social security number or other employee identification number, salary grade,
hire data, salary, nationality, job title, any shares of PepsiCo Common Stock,
or details of all options, performance stock units or any other entitlement to
shares of stock awarded, cancelled, purchased, vested, or unvested, for the
purpose of managing and administering the Plan (“Data”). PepsiCo and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Participant’s participation
in the Plan, and PepsiCo and/or any of its subsidiaries may each further
transfer Data to any third parties assisting PepsiCo in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Participant’s authorizes them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on Participant’s behalf to a broker or other third party with
whom Participant may elect to deposit any shares of stock acquired pursuant to
the Plan. Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect Participant’s ability to
participate in the Plan.

15. Stock Ownership/Exercise & Hold Guidelines. The Participant agrees as a
condition of this grant that, in the event that the Participant is or becomes
subject to the Company’s Stock Ownership or Exercise & Hold Guidelines, the
Participant shall not sell any shares obtained upon settlement of the PEPunits
unless such sale complies with the Stock Ownership and Exercise & Hold
Guidelines as in effect from time to time.

16. Governing Law. Notwithstanding the provisions of Paragraphs D.10 and D.11,
this Agreement shall be governed, construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of law rules or
principles.

17. Choice of Venue. Notwithstanding the provisions of Paragraphs D.10 and D.11,
any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against the Participant or
the Company only in the courts of the State of New York or, if it has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and the Participant and the Company consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement contains all the understanding and
agreements between the Participant and the Company regarding the subject matter
hereof.

[rest of page intentionally left blank]